Name: Commission Implementing Regulation (EU) NoÃ 669/2011 of 12Ã July 2011 amending Regulation (EC) NoÃ 376/2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Implementing Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 13.7.2011 EN Official Journal of the European Union L 183/4 COMMISSION IMPLEMENTING REGULATION (EU) No 669/2011 of 12 July 2011 amending Regulation (EC) No 376/2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 134 in conjunction with Article 4 thereof, Whereas: (1) For the purposes of the management of imports and exports, the Commission has been given the power to determine the products for which import and/or export will be subject to presentation of a licence. When assessing the need for a licence system, the Commission should take account of the appropriate instruments for the management of the markets and in particular for monitoring the imports. (2) Commission Regulation (EC) No 376/2008 (2) introduced a licence obligation for imports of fresh apples falling within CN code 0808 10 80 after apple producers in the European Union found themselves in a difficult situation, due, amongst others, to a significant increase in imports of apples from certain third countries of the Southern hemisphere. (3) Currently, effective import monitoring can be carried out through other means. In the interest of simplification and for the purpose of alleviating the administrative burden for Member States and operators, the requirement of import licences for apples should be abolished at the end of the current trigger period referred to in Annex XVIII to Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (3). (4) Regulation (EC) No 376/2008 should therefore be amended accordingly. (5) For sake of clarity it is appropriate to lay down the rules concerning the import licences issued for fresh apples falling within CN code 0808 10 80, and still valid on the date of application of this Regulation. (6) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Point G in Part I of Annex II to Regulation (EC) No 376/2008 is replaced by the following: G. Fruit and vegetables (Part IX of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (4) 0703 20 00 Garlic, fresh or chilled, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0703 90 00 Other alliaceous vegetables, fresh or chilled, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ( ) Licence or certificate are required for any quantities. Article 2 At the request of the interested parties, the securities lodged for the issuing of import licences for fresh apples falling within CN code 0808 10 80, shall be released, when the following conditions are met: (a) the validity of the licences has not expired on the date of application of this Regulation; (b) the licences have been used only partially or not at all on the date of application of this Regulation. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 114, 26.4.2008, p. 3. (3) OJ L 157, 15.6.2011, p. 1. (4) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities.